NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0375-20

NOAH MURNANE (a minor),
and MELISSA MURNANE
and BRIAN MURNANE,
guardians ad litem
for NOAH MURNANE,

          Plaintiffs-Appellants,

v.

GREGORY MORTIMER,
SAMANTHA WEIRBACK,
and AMERICAN MODERN
HOME INSURANCE
COMPANY,

          Defendants,

and

GREGORY MORTIMER,
and SAMANTHA WEIRBACK,

          Defendants/Third-Party
          Plaintiffs-Appellants,

v.

AMERICAN MODERN
HOME INSURANCE
COMPANY,

     Third-Party Defendant-
     Respondent.
_____________________________

            Submitted October 20, 2021 – Decided February 23, 2022

            Before Judges Fuentes, Gooden Brown, and Gummer.

            On appeal from the Superior Court of New Jersey, Law
            Division, Gloucester County, Docket No. L-1434-18.

            Hoffman DiMuzio, attorneys for appellants (Michael C.
            Donio, on the briefs).

            Lindabury, McCormick, Estabrook & Cooper, PC,
            attorneys for respondent American Modern Home
            Insurance Company (Jay Lavroff and Steven Backfisch,
            on the brief).

PER CURIAM

      In this dog-bite case, plaintiff, as assignee of defendants'/third-party

plaintiff's insurance-coverage claim, appeals an order granting the insurer's

summary-judgment motion, denying defendants'/third-party plaintiffs' cross-

motion for summary judgment, and dismissing with prejudice the third-party

complaint. We agree with Judge Timothy W. Chell's holding that defendants

were not entitled to coverage because of the policy's business-pursuit exclusion,

and, accordingly, we affirm.


                                                                           A-0375-20
                                       2
                                      I.

      We glean these facts from the summary-judgment record, viewing them

in the light most favorable to the party opposing summary judgment.       See

Richter v. Oakland Bd. of Educ., 246 N.J. 507, 515 (2021) (citing Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995)).

      Melissa Murnane and Brian Murnane hired defendant/third-party plaintiff

Samantha Weirback to provide after-school childcare for their son Noah,1 who

was then four-years old and in preschool, and their daughter Isabel, who was

eight- or nine-years old, until the end of the school year. They paid her $400

every two weeks. Weirback generally would pick Noah up from preschool and

bring him home to his mother's house, where she watched over him. Later in

the day, she would pick Isabel up from school.

      Weirback lived in an apartment with defendant/third-party plaintiff

Gregory Mortimer and their dog. About six weeks after her employment began,

defendant picked Noah up from school, but instead of taking him home to his

mother's house, she took Noah to her apartment because she wanted to change

her clothes. She removed her mail from her mailbox and brought Noah upstairs



1
  Because of their common last name, we use first names when referencing
members of the Murnane family for ease of reading.
                                                                        A-0375-20
                                      3
to her apartment. While she was looking through her mail, she heard a noise,

turned around, and saw the dog lunging at Noah. Noah sustained serious injuries

as a result of being bitten by the dog.

      At the time of the dog bite, Mortimer and Weirback were insured under a

renter's insurance policy issued by third-party defendant American Modern

Home Insurance Company (American Modern). The policy provided liability

and property coverage. The liability section of the policy stated: "We will pay

all sums that the insured becomes legally obligated to pay as damages because

of bodily injury or property damage to which this policy applies." The liability

section contained an exclusion for "bodily injury . . . arising out of business

pursuits of any insured except . . . activities which are ordinarily incidental to

non-business pursuits . . . ." The policy defines "[b]usiness" as including:

"trade, a profession or occupation engaged in for compensation, and the rental

or holding for rental of any part of any premises by an insured. Part time, self-

employed activities by any insured under the age of 18, such as newspaper

delivery, baby sitting or lawn care, are not business[es]."

      As Noah's guardians ad litem, Melissa and Bryan filed on Noah's behalf a

complaint, alleging Mortimer and Weirback were strictly liable under N.J.S.A.

4:19-16 for the damages Noah suffered as a result of the dog bite. They also


                                                                            A-0375-20
                                          4
included a direct claim against American Modern, alleging it had wrongfully

denied coverage.    The trial court subsequently granted American Modern's

motion to dismiss that claim and Weirback's and Mortimer's motion for leave to

file a third-party complaint against American Modern.          In the third-party

complaint, Weirback and Mortimer asserted they were entitled to coverage

under the policy.

      American      Modern     moved     for    summary      judgment,     arguing

defendants/third-party plaintiffs were not entitled to coverage because at the

time of the dog bite, Weirback "was engaged in her regular, continuous, and

ongoing business of babysitting for Noah, for which she was being paid . . ."

and, thus, fell under the business-pursuit exclusion. Weirback and Mortimer

cross moved for summary judgment, conceding the policy's business-pursuit

exclusion applied but contending Weirback "was not engaged in her activity as

a babysitter, but was instead at her house only to change clothing" and, thus, the

incidental-activities exception to the policy's business-pursuit exclusion applied.

      After hearing oral argument, Judge Chell issued a written decision and

order granting American Modern's motion, denying the cross-motion, and

dismissing the third-party complaint with prejudice. Finding the facts of this

case were similar to those in Carroll v. Boyce, 272 N.J. Super. 384 (App. Div.


                                                                             A-0375-20
                                        5
1994), and rejecting Weirback's and Mortimer's argument that the incidental-

activity exception applied, the judge held although Weirback

            did not usually watch over the minor [p]laintiff at her
            residence, her supervision of the child, which is what
            she was being paid for, began as soon as she picked him
            up from school. The [c]ourt finds that the business of
            a babysitter is to care for the child. The [c]ourt finds
            that from the moment she picked up the minor
            [p]laintiff from school, she was in charge of caring for
            the child and protecting him from harm. As such, the
            [c]ourt finds that neither the location nor the type of
            injury is sufficient in this case to remove it from falling
            under the business pursuit [exclusion] in the insurance
            contract.

      After obtaining an assignment of the coverage claim against American

Modern and filing an amended complaint naming plaintiff as Mortimer's and

Weirback's assignee in their third-party action against American Modern,

plaintiff appealed, arguing the motion judge had erred in failing to apply the

incidental-activity exception to the policy's business-pursuit exclusion and in

relying on Carroll, 272 N.J. Super. 384.

                                        II.

      We review a grant of summary judgment de novo, using "the same

standard that governs the motion judge's" decision. RSI Bank v. Providence

Mut. Fire Ins. Co., 234 N.J. 459, 472 (2018). "That standard mandates that

summary judgment be granted 'if the pleadings, depositions, answers to

                                                                          A-0375-20
                                        6
interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law.'" Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)). "An issue of material fact is 'genuine only

if, considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact.'"

Grande v. St. Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat v.

Bhagat, 217 N.J. 22, 38 (2014)). In our review, we owe "no special deference"

to the trial court's legal analysis. RSI Bank, 234 N.J. at 472.

      An interpretation of an insurance policy "turns on a purely legal question"

and is subject to de novo review. Pickett ex rel. Est. of Pickett v. Moore's

Lounge, 464 N.J. Super. 549, 554-55 (App. Div. 2020). "If the plain language

of the policy is unambiguous, we will not engage in a strained construction to

support the imposition of liability or write a better policy for the insured than

the one purchased." Id. at 555 (quoting Templo, 224 N.J. at 200); see also Chubb

Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008) ("If the

language is clear, that is the end of the inquiry"). "[O]ur courts will enforce


                                                                             A-0375-20
                                        7
exclusionary clauses if specific, plain, clear, prominent, and not contrary to

public policy, notwithstanding that exclusions generally must be narrowly

construed, and the insurer bears the burden to demonstrate they apply." Pickett,

464 N.J. Super. at 555 (quoting Abboud v. Nat'l Union Fire Ins. Co., 450 N.J.

Super. 400, 407 (App. Div. 2017)).

      Judge Chell's factual findings – Weirback's "supervision of the child," the

job for which she was being paid, "began as soon as she picked him up from

school" and "she was in charge of caring for the child and protecting him from

harm" – were not genuinely disputed and were fully supported by credible

evidence in the record. We agree with Judge Chell's interpretation of the plain

language of the policy and the application of the facts of this case to that

language. He correctly rejected the argument that under the facts of this case

the incidental-activity exception applied to the business-pursuit exception.

      Noah was not at Weirback's apartment for a social visit nor was he there

because he was her friend. Cf. N.J. Prop. Liab. Guar. Ass'n v. Brown, 174 N.J.

Super. 629, 631 (App. Div. 1980) (finding incidental-activity exception applied

to business-pursuit exclusion when plaintiff, who was a friend of the insured,

was visiting the insured for social purposes unrelated to the insured's business).

He was with Weirback because, as part of her paid job, she was supposed to be


                                                                            A-0375-20
                                        8
supervising and taking care of him. On the day of the dog bite, instead of taking

him home, she took him to her apartment where she had a dog, and instead of

supervising him and protecting him from harm, she looked away from him to go

through her mail, leaving him unsupervised in the presence of a dog. Those

omissions, which gave rise to Noah's injuries, were directly related to her job.

See Stanley v. Am. Fire & Cas. Co., 361 So.2d 1030, 1033 (Ala. 1978) (in case

in which child was injured while babysitter was cooking lunch, court held, "[t]he

activity referred to is not preparing lunch, which would ordinarily be incident to

a non-business pursuit, but rather to the failure to properly supervise a young

child. Supervising children on a regular basis for compensation is ordinarily a

business pursuit"). Accordingly, Judge Chell correctly declined to apply the

incidental-activity exception to the policy's business-pursuit exclusion under the

facts of this case.

      Judge Chell properly relied on Carroll, 272 N.J. Super. 384, which

involved the same policy language, an insured who was being paid to babysit

for a child, and a minor plaintiff who sustained injuries while under his

babysitter's care. Id. at 385-86. Like the insured in Carroll, Weirback

             was engaged in a permanent babysitting arrangement
             for an agreed upon compensation[; thus] she was
             clearly involved in a "business pursuit." The very
             purpose of her business was to care for the infant and

                                                                            A-0375-20
                                        9
              to protect him from the dangers of injury. As such, we
              cannot conclude that a babysitter's conduct in failing to
              do so can be considered incident to her non-business
              pursuits, irrespective of what [the babysitter] was doing
              at the time and how the injuries occurred. See, e.g.,
              McCloskey v. Republic Ins. Co., . . . 559 A.2d [385,]
              390 [Md. Ct. Spec. App. (1989)]. The injuries resulted
              from [the babysitter's] failure to adequately discharge
              her business pursuit. Therefore, the policy exclusion
              applies and the exception to the exclusion must be
              deemed inapplicable.

              [Carroll, 272 N.J. Super. at 390-91.]

        We are not persuaded by plaintiff's attempt to distinguish Carroll based on

his assumption Carroll involved a negligent-supervision claim rather than the

strict-liability claim under the dog-bite statute, N.J.S.A. 4:19-16, at issue in this

case.     Even if that assumption were correct, it is a distinction without a

difference when the policy does not require a finding of negligence and when

Weirback concedes that while Noah was in her care, she brought him to a place

with a dog, she looked through her mail instead of supervising him in the

presence of the dog, and he sustained serious injuries as a result of being bitten

by the dog. We also discern no merit in plaintiff's legal interpretation of Carroll

and reject his contention that Carroll renders meaningless the incidental-activity

exception.

        Affirmed.


                                                                              A-0375-20
                                        10